Citation Nr: 1141674	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include depression, and, if so, entitlement to service connection for such disability. 

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain (low back disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to June 1982, with possible additional unverified active duty service, and service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned Veterans Law Judge as to his low back disorder at a hearing at the RO in November 2010.  There was no testimony concerning the Veteran's mental health at that time.  A transcript of that hearing is associated with the claims file.

In the April 2008 rating decision, the RO reopened the Veteran's previously denied claim for service connection for depression, but denied service connection on the merits, and also denied an increased rating for the low back disorder.  The Veteran appealed from these determinations, and a statement of the case was issued as to both issues.  The Veteran did not submit a timely substantive appeal as to the issue of service connection for depression.  Rather, he limited his appeal, as well as the requested Board hearing, to the low back disability.  See March 2009 VA Form 9.  

Nevertheless, the Veteran's representative submitted arguments on appeal as to service connection for depression and an increased rating for low back disability, and both issues were certified to the Board for appeal.  See September 2009 VA Form 646 and VA Form 8.  Further, when the Veteran submitted a "claim" for service connection for a psychiatric condition in November 2010, the RO notified him in a February 2011 letter that a claim for major depressive disorder was already on appeal.  A timely substantive appeal is not a jurisdictional requirement, and this requirement may be waived implicitly or explicitly, such as where the actions by the RO or the Board indicate that an appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  Accordingly, under the circumstances of this case, the issue of service connection for a psychiatric disorder remains on appeal and is under the Board's jurisdiction.  

Although the RO reopened the Veteran's service connection claim, the issue of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim, which must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As discussed below, the Board finds that new and material evidence has been received and, therefore, the previous claim must be reopened.  Further, the Veteran's claim for depression includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The current medical evidence of record reflects various mental health diagnoses, including schizoaffective disorder unspecified, depression disorder not otherwise specified (NOS), personality disorder NOS with borderline features, and schizoaffective depressed versus major depressive disorder NOS.  See, e.g., VA treatment records dated in April 2005, April 2008, January 2011.  Therefore, this issue has been recharacterized as stated above, to encompass all currently diagnosed acquired psychiatric disorders, to include depression.

The issues of an increased rating for a low back disability and service connection for an acquired psychiatric disorder, to include major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for depression was initially denied in an August 2005 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

The August 2005 denial of service connection for depression was final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied service connection claim for depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this regard.  

The Veteran's service connection claim for depression was initially denied in an August 2005 rating decision, based on a determination that the current disability was not incurred or aggravated during service.  The Veteran was notified of this determination and his appellate rights, and he did not dispute this determination.  Therefore, this decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

In October 2007, the Veteran's representative submitted a claim on his behalf for a mood disorder of depression and anxiety.  As noted above, a threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, evidence received since the last final denial includes VA mental health treatment records which contain statements by the Veteran and his sister as to his symptoms before, during, and after service.  In particular, in May 2005, his sister reported to a VA provider that, although there were many family problems prior to service, the Veteran did not have a problem with anger or depression until he had been in the military for awhile.  She stated that the Veteran was assaulted by a group of black soldiers while stationed in Germany, but he had enjoyed service until that time.  The Board notes that the Veteran has also reported being assaulted by a group of black soldiers in Germany in June 1981, when he tried to intervene in a fight and was kicked numerous times in the back.  He has been granted service connection for a low back disability based on this incident, and there is documented treatment for a renal contusion after a fight at that time.  

The Board notes that the Veteran denied any depression, excessive worrying, or nervous trouble of any sort during service evaluations in June 1982 (for separation from active service) and October 2003 (in the National Guard).  He has also indicated that he has "mixed feelings" about his military service, that he was disciplined several times during service for fighting or disobeying orders, and that he does not like black people since he was assaulted by the group of soldiers in service.  See, e.g., February 2005 and March 2008 VA treatment records.  

The Veteran and sister are competent to report observable symptoms, and this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there is a current disability that was incurred or aggravated as a result of service.  When presumed to be credible, particularly the statements by the Veteran's sister as to symptoms of depression and anger that began during service, this evidence raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include depression.  Accordingly, the Board finds that new and material evidence has been received sufficient to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the previously denied service connection claim for depression is reopened.


REMAND

Further development is necessary for a fair adjudication of the merits of Veteran's service connection claim, as well as his increased rating claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration of his claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Specifically, the Veteran's dates of active service are unclear.  The Veteran has reported serving in the Army from 1978 to 1984, and in the National Guard from 1984 to 1987.  However, the report of separation or release from active duty (DD Form 214) indicates service from June 1978 to June 1982, and records from the Army National Guard reflect service from October 1983 to October 1984.  As such, the agency of original jurisdiction (AOJ) should verify the Veteran's dates of military service, including on active duty and in the National Guard, upon remand.

In addition, the AOJ should request copies of the Veteran's service personnel records.  In this regard, the Veteran reported in February 2005 that he had several demotions during active duty service for fights and failure to obey orders.  This could be relevant to the Veteran's mental health status during service.

Concerning the period after service, the available evidence indicates that the Veteran has had numerous psychiatric hospitalizations in both private and VA facilities.  There is an indication of inpatient VA treatment at the Bedford VA in the early 1990's or 1996, as well as more recent inpatient and outpatient treatment at VA facilities in Bedford, Jamaica Plains, and Lynn, Massachusetts.  In addition,  the Veteran reported mental health treatment at an unspecified VA facility in New Mexico from 2003 to 2004.  The private facilities are unclear.  The Veteran has also submitted a business card for S. Freedman of Boston, but it is unclear if this is for the low back or psychiatric treatment.  As such, upon remand, the Veteran should be requested to more fully identify all pertinent VA and private treatment, and complete any necessary authorizations for non-VA treatment.  The AOJ should then request copies of any outstanding inpatient and outpatient treatment records, specifically to include mental health records.

The evidence of record also indicates that the Veteran has lived at a public housing facility that administers his psychotropic medications, including by intramuscular injection, on a regular basis.  To the extent that there are any medical records associated with such care, the Veteran should be requested to identify the facility and authorize VA to obtain such records.

Additionally, there is an indication that the Veteran receives disability benefits (SSDI) from the Social Security Administration (SSA).  See, e.g., January 2011 VA treatment record.  It is unclear whether such records pertain to the benefits on appeal.  As such, the AOJ should request copies of any records associated with this claim, to include the decision and any medical records. 

After all pertinent, available medical records have been associated with the claims file, the Veteran should be scheduled for a VA examination as to each of his claimed disabilities.  Concerning the low back, the Board notes that the Veteran failed to appear for the scheduled QTC exam in November 2007, but he did report for x-rays at that time, which are associated with the claims file.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, it has been over four years since that time, and there is also an indication that the Veteran's disability may have increased in severity.  See, e.g., February 2008 VA treatment record (indicating that back pain was gradually worsening and Tylenol was no longer helping).  During the November 2010 hearing, the Veteran reported pain throughout the back and radiating into the legs.  As noted above, there is also an indication that pertinent records, including possibly from the SSA, may be outstanding.  VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Veteran should be scheduled for a new VA spine examination, and the examiner should record and measure any manifestations of the low back disability, to include any musculoskeletal or neurological symptoms.  

Additionally, there is an indication that the Veteran may have a current mental health disability that is related to service.  As such, after all available, pertinent records have been associated with the claims file, he should be scheduled for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Further, personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  However, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2011).  The Board notes that such presumptions pertaining to service connection do not apply to periods of service in the National Guard, to include active duty for training (ACDUTRA) but, rather, only apply to periods of active duty.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  

Accordingly, upon remand, the VA examiner should clarify the Veteran's current diagnosis based on a thorough evaluation and review of all pertinent lay and medical evidence.  In particular, the examiner should obtain the Veteran's full social and mental health history, to include before, during, and after service.  The examiner should indicate whether any current diagnosis constitutes a personality disorder or psychosis.  Further, the examiner should offer an opinion as to whether any currently diagnosed mental health disorder constitutes an additional disability as a result of any disease, injury, or incident during service being superimposed on a personality disorder.  If there is a currently diagnosed psychosis, the examiner should offer an opinion as to whether, and to what extent, any symptoms manifested within one year following the Veteran's discharge from active duty service.  The examiner should also offer an opinion as to whether any other currently diagnosed acquired psychiatric disorder was incurred or aggravated by service.  

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, the Veteran and his sister are competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The Board and the AOJ, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

Finally, the AOJ should clarify whether the Veteran desires a hearing as to his service connection claim for an acquired psychiatric disorder, to include depression.  As noted above, the Veteran did not list depression on his March 2009 VA Form 9 in which he requested a Travel Board hearing.  However, this issue remains on appeal because the lack of a timely substantive appeal was implicitly waived by VA's actions indicating that the appeal was perfected.  See Percy, 23 Vet. App. at 44-47.  As such, the Veteran should be asked if he desires a hearing on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's dates of active duty service and service in the Army National Guard.  Also, request copies of the Veteran's service personnel records, to include on active duty and in the National Guard.

2.  Request the Veteran to identify all providers who have treated him for any mental health or low back symptoms since his military service, to include the housing facility that administers his psychotropic medications.  The Veteran should be requested to clarify which VA facility in New Mexico provided treatment in 2003 or 2004.  He should also complete an authorization and release (VA Form 21-4142) for records from any non-VA facilities, to include S. Freedman in Boston and the housing facility.  

3.  Thereafter, request copies of any identified, outstanding VA treatment records, specifically to include any medical records and any inpatient or outpatient mental health records.  Requests should be made for records from  the Bedford VAMC in 1996, and for any other outstanding records from VA facilities in Bedford, Jamaica Plains, and Lynn, Massachusetts, as well as any identified VA facility in New Mexico for treatment from 2003 to 2004.  

4.  Also, after obtaining any necessary authorizations, requests copies of any identified, outstanding private treatment records, specifically to include any inpatient or outpatient mental health records, and any records from S. Freedman and the housing facility.  

5.  Request copies of any determinations and medical records associated with the Veteran's SSA disability benefits. 

6.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA, SSA, and military facilities, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts should be made for any non-Federal records.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.  

7.  After completing the above-described development, schedule the Veteran for a VA examination concerning each of the claimed disabilities.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in each examination report.  All necessary tests and studies should be conducted.

(a)  With respect to the low back, the examiner should measure record the current severity of any manifestations, to include both musculoskeletal and neurological symptoms, as appropriate.  

(b) With respect to mental health, the examiner should be informed of VA's definition of psychosis, as set forth in 38 C.F.R. § 3.384.  Also, the examiner should be informed of the verified dates of active duty and National Guard service.  The examiner should respond to the following: 

(1)  Identify all current mental health disabilities, and related symptoms, based on examination of the Veteran and review of all lay and medical evidence.  Also, please address the Veteran's full social and mental health history, to include before, during, and after service.  

(2)  State whether any currently diagnosed disorder constitutes a personality disorder.  For any currently diagnosed personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

(3)  State whether there is any current schizoaffective disorder, or any other psychosis for VA purposes.  For any current psychosis, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during service, or manifested to a compensable degree within one year following separation from active duty?  Please identify the extent of any symptoms manifested at that time, if possible.  

(4)  For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

8.  Ask the Veteran if he desires a hearing as to the claim for an acquired psychiatric disorder, to include depression, and if so, what type of hearing he desires.  If a hearing at the RO is requested, to include with a DRO or with a member of the Board at the RO or via videoconference, it should be scheduled.

9.  After completing any further development as may be indicated by any response received upon remand, readjudicate the service connection and increased rating claims based on all lay and medical evidence of record.  All theories of service connection should be considered, to include based on a personality disorder or psychosis as a chronic disability, as appropriate.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


